Citation Nr: 0901852	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from February 1965 to August 
1965, and from August 1965 to January 1974.  He is the 
recipient of multiple Purple Hearts. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

PTSD has been manifested by symptoms that are productive of 
reduced reliability and productivity but not by deficiencies 
in most areas or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.


Analysis

The veteran essentially contends that his PTSD is more 
disabling than contemplated by the current 30 percent 
disability evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent disability evaluation.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the applicable criteria, a 30 percent rating is 
assigned for a mental disorder (including the mental disorder 
of PTSD) manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

VA afforded the veteran an examination in September 2003.  
During the examination, the veteran reported having worked 
for 31 years as an offshore production operator and being 
able to control his behavior enough to function vocationally.  
Two years prior, he was placed on Prozac for his moodiness 
and anxiety.  The veteran complained of nervousness; an 
inability to relax; and an inability to go to friends' houses 
and fully relax, and have ongoing friendly relationships.  He 
indicated having anger problems, screaming, and snapping.  He 
also stated that he had sleep problems, intrusive thoughts, 
and flashbacks.  

On examination, the examiner noted that the veteran was 
articulate, verbal, well-dressed, well-groomed, mainly 
intact, and cooperative with good social skills.  He also 
demonstrated a good sense of humor, his speech was well-
understood, and his thought process was logical, coherent, 
and relevant.  Additionally, he was well-oriented to time, 
place, person, and situation.  His affect was spontaneous and 
reasoning was good; his fund of information and ability to 
solve arithmetic problems were good.  The examiner observed 
that the veteran exhibited psychomotor restlessness, 
agitation, anxiety, and labile mood.  Verbal comprehension 
was good, concentration was excellent, long- and short term 
memory were intact, but sensorium was cloudy.   

Psychological symptoms were anxiety and depression.  The 
veteran showed a foreshadowing of bad times to come and 
related that he experienced crying spells two to four nights 
a week, anhedonia, and nightmares two to four nights a week.  
He had obsessional ideation, mood problems, flashbacks, 
paranoia, passing suicidal thoughts, intrusive thoughts, 
social numbing, avoidance, foreshortening of his future, 
heightened arousal, anger, sleep and hypervigilance.  The 
examiner noted that despite these symptoms, the veteran has 
had a successful vocational career but not without a great 
deal of pain.  Diagnostic tests demonstrated deteriorated 
psychosocial defenses in an exaggerated profile, intense 
anxiety and depression, and overall worry and dread.  A 
diagnosis of moderate chronic PTSD was noted and a GAF score 
of 50 to 55 was assigned. 

An April 2004 VA treatment record showed that the veteran was 
sleeping poorly, had nightmares, and felt tired a lot.  A 
July 2004 VA treatment record noted that the veteran was calm 
with an appropriate affect.  The veteran displayed normal 
behavior, comprehension, coherence of response, and emotional 
reaction.  

Under DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 41 
and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  More specifically, the September 
2003 VA examiner assigned a GAF of 50 to 55, and giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's persistent symptoms of agitation, sleep problems, 
restlessness, anxiety, and depression are sufficiently 
consistent with the next higher rating criteria to warrant a 
50 percent evaluation.  38 C.F.R. § 4.7, 4.130 (2008).  

The Board does not, however, find that the veteran's symptoms 
are consistent with the type of symptoms required for a 70 
percent evaluation in that while he has noted difficulty with 
maintaining friendly relationships and is on medication for 
moodiness and depression, any suicidal thoughts were 
indicated to be passing, his irritability was never noted to 
be poorly controlled or associated with periods of violence, 
and none of the remaining criteria for a 70 percent rating 
are shown.  Therefore, the Board finds that his symptoms of 
PTSD more nearly approximate a 50 percent rating.  

The Board also finds that the evidence does not demonstrate 
total social and industrial impairment for a 100 percent 
rating under the applicable rating criteria.  For a 100 
percent rating, the "new" criteria specifically require a 
showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In fact, the record shows that the veteran 
was able to control his disability to function at work.  The 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

In summary, the evidence supports entitlement to a 50 percent 
rating for PTSD but is against entitlement to a rating in 
excess of 50 percent for the entire period in question.  


ORDER

Entitlement to an initial 50 percent rating, but not higher, 
for PTSD is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


